Citation Nr: 1731976	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  14-21 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1944 to November 1944.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In January 2017, the Board remanded this issue for further development, including for the acquisitions of pertinent private treatment records and the provision of a VA medical opinion regarding the Veteran's cause of death.  That development having been addressed, the case has since returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's immediate cause of death was acute cardio-pulmonary failure, as due to failure to thrive, as due to dementia probably of the Alzheimer type.  Chronic obstructive pulmonary disease, Parkinson's disease, and anemia of chronic disease were listed as other significant conditions which contributed to his death.

2. During the Veteran's lifetime, service connection was established for post-traumatic stress disorder (PTSD).

3. The Veteran's PTSD did not cause or contribute to cause his death.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not satisfied.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle, or a contributory, cause of the Veteran's death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312 (b).

For a service-connected disability to be a contributory cause of death, it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Here, the Veteran's death certificate shows he died in November 2012 due to acute cardio-pulmonary failure, due to or as a consequence of failure to thrive, due to dementia probably of the Alzheimer type.  See November 2012 Death Certificate.  Chronic obstructive pulmonary disease; Parkinson's disease; and anemia of chronic (previously misread as cardiac) disease are listed as other significant conditions which contributed to the Veteran's death.  Id.  At the time of his death, service connection was in effect for post-traumatic stress disorder (PTSD).  See October 2001 Rating Code sheet (noting the Veteran's service connected disability)

The appellant asserts that her husband's death was caused or substantially contributed to, by his service-connected PTSD.  She asserts that the Veteran's PTSD contributed to his "cardiac" anemia and failure to thrive.  See April 2015 Statement of Accredited Representative (referencing PTSD.VA.gov and PILOTS database for links between PTSD and cardiovascular conditions).

The Board finds the appellant's opinion that the Veteran's PTSD was a contributing factor in his death is not competent and thus lacks probative value.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  In this regard, lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson v. Shinseki, 581 F.3d at 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The determination in this case is medically complex: whether the Veteran's PTSD contributed to his "cardiac" anemia and failure to thrive, and thus cause of death, because there is no apparent cause-and-effect relationship that can be readily observed through the senses.  Thus, a determination as to whether the Veteran's PTSD substantially contributed to his passing requires an understanding of the circumstances under which a diagnosed pathology may be related to other medical ailments.  This understanding is not a matter of lay observation given the medical complexity involved.  Therefore, competent medical evidence is required.  See Jandreau 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Accordingly, because she is a lay person in the field of medicine, the appellant's unsupported opinion is not competent evidence on the issue of whether the Veteran's service-connected PTSD was a proximate or contributing cause in his death, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71.

In a December 2012 statement, the Veteran's private treating physician, who signed the November 2012 death certificate, reported that, in addition to the conditions listed on the Veteran death certificate, he had PTSD which "contributed to aggravating his condition to include failure to thrive and ultimately his demise."  See December 2012 Dr. A.M. Statement.  Because the physician provided no rationale or medical opinion for his conclusion, it lacks probative value.   The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348   (1998).

A VA doctor reviewed the Veteran's file in April 2017.  Based on the evidence of record, the doctor concluded that it was less likely than not that the Veteran's PTSD caused or contributed substantially or materially to cause his death.  The doctor also stated that the Veteran's PTSD did not involve an active process affecting vital organs such that there was a resulting general impairment of health to an extent that rendered the Veteran materially less capable of resisting the
effects of other disease or injury primarily causing death.  

As rationale, the VA doctor noted the appellant's assertion that the Veteran had a
cardiovascular condition, namely "cardiac anemia" or "anemia of cardiac disease."  However, the doctor stated that there is no condition called "anemia of cardiac disease" and that the handwritten notation by the certifying physician was actually 
"anemia of chronic disease," a diagnosis that was also listed in the Veteran's private treatment records prior to his death.  With respect to whether the Veteran had any cardiac disease, the VA doctor explained that the listing of the immediate cause of death as "Acute cardio-pulmonary failure"  merely describes the mechanism of death - the heart and lungs stop working - rather than the underlying cause.  The VA doctor stated that he found no diagnosis of an ongoing cardiac condition documented anywhere in the Veteran's private treatment records.  

Regarding the suggestion that the Veteran's PTSD "contributed to his failure
to thrive...listed on his death certificate," aside from the December 2012 private physician's (Dr. A.M.) statement several weeks after the Veteran's death that his PTSD "contributed to aggravating his condition to include failure to thrive and ultimately his demise", the VA doctor found no other reference to PTSD in any
of the private physician's other notes file.  The VA doctor stated that the Veteran had other reasons for his death, namely progressive dementia, complicated by multiple falls, and multiple hospital admissions from soon after admission in 2011 through mid-2012 for respiratory problems related to his severe, oxygen-dependent COPD.  The VA doctor further stated that the Veteran's progressive dementia was the most likely cause of his failure to thrive, not his PTSD.  The doctor explained that failure to thrive is a common complication of advanced dementia, and that it was only noted at the end of the Veteran's stay.  He noted that the Veteran actually did well for his first year, gaining weight from his initial weight of 143 pounds through a maximum of 161 pounds on March 6, 2012.  But then, after continued hospital admissions in March 2012 and June 2012, he steadily declined, with repeated falls, leading to an inexorable decline and the family's decision to choose comfort care rather than further repeated hospitalizations.  The VA doctor stated that this the common path to death in patients with dementia, and that he found no mention in any of the private physician's notes until the month following the Veteran's death that his PTSD might have played any role in the decline heralded by his failure to thrive.
Based on the evidence in his the Veteran's private treatment records, the VA doctor determined that the Veteran's "principal cause of death" was pneumonia, not "acute cardiopulmonary failure".

The Board finds that the VA doctor's opinion is probative and carries great weight.  The VA doctor provided a specific and reasoned opinion, supported by examples and information referenced in the Veteran's ongoing treatment records prior to his death.  Because this opinion is supported by an extensive and detailed rationale, it outweighs the December 2012 opinion of the private physician (Dr. A.M.).  

Further, while the appellant referred to treatises associating a link between PTSD and cardiovascular conditions, the literature is speculative and non-specific as it does not directly deal with the Veteran's condition.  See 38 C.F.R. § 3.102 (decisions of service connection are not to be based on pure speculation or remote possibility); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  More importantly, the VA doctor found no evidence in the clinical record to support a diagnosis of any cardiac condition during the Veteran's lifetime.

Finally, there is no lay or medical evidence of record suggesting that the Veteran's causes of death (i.e., failure to thrive, dementia probably of the Alzheimer type, chronic obstructive pulmonary disease, Parkinson's disease, anemia of chronic disease, and/or pneumonia had their clinical onset during active service or are related to any incident of service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In light of the above, the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for the cause of death must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


